PER CURIAM:
In its dispositive Opinion and Order of December 23, 2004, the district court concluded that Carloa Llorca, a sheriffs deputy, was entitled to qualified immunity on Edwin Mesadieu’s claim that he used excessive force against Mesadieu in the execution of a search warrant, and therefore granted Llorca summary judgment. Viewing the evidence in the light most favorable to Mesadieu, the district court concluded that Llorca’s conduct did not violate the Fourth amendment; alternatively, the court concluded that nothing in controlling precedent gave Llorca “fair notice that his conduct was unconstitutional under the facts” of the case.
We have doubts whether Llorca’s conduct constituted excessive force, but we are completely satisfied that the district court reached the correct result on the qualified immunity issue for the reasons stated in its dispositive Opinion and Order.
AFFIRMED.